DETAILED ACTION
Claims 1-20 are pending.  Claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0189094 to Adir et al. (“Adir”) in view of U.S. Publication No. 2018/0089005 to Green (“Green”) in view of U.S. Publication No. 2009/0254312 to Kube et al. ("Kube") and further in view of U.S. Publication No. 2018/0357154 to Dolby et al. (“Dolby”).


A method for performing a test that relates to a service, the method being implemented by a processor on a computing device, the method comprising: 
receiving, by the processor, a specification for the service, the specification including a plurality of elements (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”); 
generating, by the processor, at least one testing scenario based on the specification (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test ; 
executing, by the processor, a test for each of the at least one testing scenario (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”).

	However, Adir does not appear to explicitly teach:
automatically generating, by the processor, an application programing interface (API) for the service based on the specification, wherein the automatically generated API enables access to the service;
generating, by the processor, based on a result of the executing, an output report that relates to a health of the service.

However, in the same field of endeavor, Green teaches:
automatically generating, by the processor, an application programing interface (API) for the service based on the specification, wherein the automatically generated API enables access to the service (Green: Paragraph [0052], “FIG. 5 is a flowchart of an example method 500 for generating a customized application program interface (API) in a service provider environment according to an example of the present technology. The functionality 500 may be implemented as a method and executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine-readable storage medium. For example, starting in block 510, a model may be created of the computing resources and data hosted by the service provider environment as identified in a customer account. An application program interface (API) may be generated based on the model for the computing resources and the data, wherein the API enables a client to access the computing resources and data, as in block 520. The API may be hosted at an API gateway associated with the service provider environment, as in block 530. Calls from the client may be received at the API to access the data and the computing resources hosted by the service provider environment, as in block 540. The API may be updated with changes made to the computing resources and the data as identified in the customer account, as in block 550”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Adir by automatically generating an api for the service based on a specification, as taught by Green.  One of ordinary skill in the art would have been motivated to use the methods of Green because it would be advantageous for increasing availability of data/services to users. (Green: Paragraphs [0010]-[0013]).

However, the Adir/Green combination does not appear to explicitly teach:
generating, by the processor, based on a result of the executing, an output report that relates to a health of the service.

However, in the same field of endeavor, Kube teaches:
generating, by the processor, based on a result of the executing, an output report that relates to a health of the service (Kube: Paragraph [0017], “ After tests have been run on system under test 130, client application 110 can receive results from testing framework 120 and generate reports based on the results. In an alternative embodiment, the client application 110 may be hosted as a network-provided service”; and Paragraph [0023], “As further illustrated, monitoring subsystem 170 receives results from executing the test cases on system under test 130. Monitoring subsystem 170 can then use one or monitors 180 to correlate results from the execution of test cases with, for example, the health or status of the system under test 130”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Green combination by generating an output report that relates to the health of the service, as taught by Kube.  One of ordinary skill in the art would have been motivated to use the methods of Kube because it would be advantageous for understanding the effects of test cases on, for example, available memory, processing 

	However, the Adir/Green/Kube combination does not appear to teach:
	generating, by the processor, a specification review report that relates to whether each element of the generated API is compliant with an applicable standard, the specification review report including a list of error elements that relates to an identified error and a list of missing elements;

	However, in the same field of endeavor, Dolby teaches:
	generating, by the processor, a specification review report that relates to whether each element of the generated API is compliant with an applicable standard (Dolby: Parargaph [0066]-[0067], “In one embodiment, there is an error module 754 operative to identify any errors that are generated in response to the execution of the test plan. Errors may be identified in various ways, including by way of receipt of an error code from an endpoint and/or failure of validation of return data. In one embodiment, the error module can identify portions of the specification that relate to the corresponding error(s). In one embodiment, there is a report module operative to report the compliance of the speciation with the subject API or failure thereof, to one or more appropriate recipients”), the specification review report including a list of error elements that relates to an identified error and a list of missing elements (Dolby: Paragraph [0055], “At block 616, the API compliance engine 103 determines whether there were one or more errors with respect to each test ;

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Green/Kube combination by generating a specification report that relates to whether elements of the API are 

	Regarding claim 2, the Adir/Green/Kube/Dolby combination teaches all o, f the elements of claim 1 and further teaches:
	wherein the service is associated with an application programming interface (API) (Kube: Paragraph [0018], “Testing framework 120 may be an application running on a computer server that generates and executes tests on system under test 130 based on the configuration and test procedures selected by the user with client application 110. For example, testing framework 120 can include a web service component running on a computer server or distributed across one or more computers and operative to exchange information via an application programming interface (" API"). When test results are received from system under test 130, testing framework 120 may refine a testing strategy and create a second set of tests that are broader or narrower than the original tests run on system under test 130”).  

	Regarding claim 3, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 2 and further teaches:
	wherein the plurality of elements include a base path to be used by the service (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes , a resource definition (Dolby: Paragraph [0016], “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers. Other API specifications include, without limitation, Web Application Description Language (WADL), which is an XML-based format that describes services in a machine-processable way and/or the Web Service Description Language (WSDL), which is an XML format for describing Web services, such as by defining ports and messages, RESTful API Modeling Language (RAML), which provides the information to describe RESTful or practically RESTful APIs, Web Application Description Language (WADL), which is a machine-readable XML description of HTTP-based web services, and API blueprint, which is a high-level API description language for Web API's”), a service end point (Dolby: Paragraph [0017], “These Web API Specifications describe how to interact with such APIs in a machine-understandable way. For example, they (i) define the endpoints , an API description element (Dolby: Paragraph [0016], “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers. Other API specifications include, without limitation, Web Application Description Language (WADL), which is an XML-based format that describes services in a machine-processable way and/or the Web Service Description Language (WSDL), which is an XML format for describing Web services, such as by defining ports and messages, RESTful API Modeling Language (RAML), which provides the information to describe RESTful or practically RESTful APIs, Web Application Description Language (WADL), which is a machine-readable XML description of HTTP-based web services, and API blueprint, which is a high-level API description language for Web API's”), a required parameter for a request of the service (Dolby: Paragraph [0016] “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers. Other API specifications include, without limitation, Web Application Description Language (WADL), which is an XML-based format that describes services in a machine-processable way and/or the Web , a response type (Dolby: Paragraph [0016], “Other API specifications include, without limitation, Web Application Description Language (WADL), which is an XML-based format that describes services in a machine-processable way and/or the Web Service Description Language (WSDL), which is an XML format for describing Web services, such as by defining ports and messages, RESTful API Modeling Language (RAML), which provides the information to describe RESTful or practically RESTful APIs, Web Application Description Language (WADL), which is a machine-readable XML description of HTTP-based web services, and API blueprint, which is a high-level API description language for Web API's”), and a response description element (Dolby: Paragraph [0016], “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers. Other API specifications include, without limitation, Web Application Description Language (WADL), which is an .  

	Regarding claim 7, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 1 and further teaches:
	receiving, by the processor from a user, a user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test paths. A user may then specify different input value combinations associated with each test path to generate a corresponding number of test cases, and thereby test the application exhaustively”); 
executing, by the processor, an additional test for the user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test paths. A user may then specify different input value combinations associated with each test path to generate a corresponding number of test cases, and thereby test the application exhaustively”); and 
generating, by the processor, an additional output report based on a result of the executing of the additional test (Kube: Paragraph [0017], “Client application 110 may be an application running on a computing device that allows a user to select configuration and test procedures to .

	Regarding claim 9, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 1 and further teaches:
	wherein the output report includes at least one error indication that is associated with the service (Kube: Paragraph [0048], “Returning to FIG. 3, if a fault is detected at decision block 310, at block 312, the testing framework 120 processes the fault detection. In an illustrative embodiment, the fault is noted, such as in an error log. In another embodiment, the testing sequence may be terminated to prevent damage to the system under test 130 or other device. In still a further embodiment, the fault condition may be used as feedback to modify the testing grammar. If no fault is detected at decision block 310 or once the fault detection is processed at block 312, at block 314, the routine 300 terminates”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2020/0133744 to MacLeod et al. (“MacLeod”).

Regarding claim 4, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 2 and does not appear to teach:
determining whether the API conforms with a predetermined set of governance standards; and 
generating the specification review report based on a result of the determining.

	However, in the same field of endeavor, MacLeod teaches:
determining whether the API conforms with a predetermined set of governance standards (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to expend resources to manually adapt a legacy application interface. Thus, application interface replication generator 116 may be configured to convert a legacy API into an API definition that complies with an API standard or specification, such as the OpenAPI specification, thereby preserving resources that otherwise may be consumed to manually convert legacy APIs into standardized API specifications”); and 
generating the specification review report based on a result of the determining (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to expend resources to manually adapt a legacy application interface. Thus, application interface replication generator 116 may be configured to convert a legacy API into an API definition that complies with an API standard or specification, such as the OpenAPI specification, thereby preserving resources that otherwise may be consumed to manually convert legacy APIs into standardized API specifications”).
	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Green/Kube/Dolby combination by determining if an API conforms with standards and creating a specification report based on the determination, as taught by MacLeod.  One of ordinary skill in the art would have been motivated to use the methods of MacLeod because it will allow uniform API’s more easily. (MacLeod: Paragraphs [0002]-[0003]).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2020/0250074 to Zhang et al. (“’074 reference”).

Regarding claim 5, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 1 but does not appear to teach:
wherein the specification is a YAML Ain't Markup Language (YAML) specification.  

However, in the same field of endeavor, the ‘074 reference teaches:
	wherein the specification is a YAML Ain't Markup Language (YAML) specification (‘074 reference: Paragraph [0114], “In this example, the following test request in YAML Ain't Markup Language (YAML) format designates a test configuration specifying that the test container is a single-use container”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Green/Kube/Dolby combination by having a configuration or specification using YAML, as taught by the ‘074 reference.  One of ordinary skill in the art would have been motivated to use the methods of the ‘074 reference because it will help test orchestration and improves the efficiency of servicing test requests and reduces the frequency of errors and inaccuracies. (‘074 reference: Paragraph [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2019/0243753 to Zhang et al. (“Zhang”).

Regarding claim 6, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 1 and does not appear to teach:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario.  

However, in the same field of endeavor, Zhang teaches:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario (Zhang: Paragraph [0268], “The test module 1203 (e.g., object, module, application script, JavaScript or the like) may be loaded into the testing engine 1120 on the test machine 1106 and executed to apply the test to the subject system 1104. Each of the feature identifier 1130, the test case identifier 1132, and a test module 1203 in the test configuration information 1200 are configurable. For example, a user may utilize the client machine 1108 to load a new or updated test module 1203”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Green/Kube/Dolby combination by having a testing scenario as a JavaScript framework testing scenario, as taught by Zhang.  One of ordinary skill in the art would have been motivated to use the methods of Zhang because by using the methods of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Green in view of Kube in view of Dolby and further in view of U.S. Patent No. 10,437,712 to Tyler et al. (“Tyler”).

Regarding claim 8, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 1 and does not appear to teach:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification.  

However, in the same field of endeavor, Tyler teaches:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification (Tyler: Col. 3, lines 37-42, “Recent trends in API documentation, however, afford information that some embodiments leverage to automatically generate tests in a way that is distinct from traditional manual approaches. Some embodiments algorithmically create a comprehensive set of test cases based on an API model, such as a Swagger specification”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Green/Kube/Dolby combination by having a specification that corms with a standard that corresponds with an OpenAPI Specification, as taught by Tyler.  One of ordinary skill in the art would have been motivated to use the methods of Tyler because by .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2004/0045013 to Lam (“Lam”).

Regarding claim 10, the Adir/Green/Kube/Dolby combination teaches all of the elements of claim 1 and does not appear to teach:
wherein the output report includes at least one missing item that is associated with the service.  

However, in the same field of endeavor, Lam teaches:
wherein the output report includes at least one missing item that is associated with the service (Lam: Paragraph [0260], “There is a risk of application failure when pre-built components are assembled into an application at runtime. In reality, this can be due to a new environment that the component has never been run in before. This might occur because the tests in the development environment do not guarantee coverage of all existing environments; not to mention any new environments that are introduced after the components are written. Also, in the case of testing, a component might be missing or not functional as specified”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified .

Claims 11-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of U.S. Publication No. 2016/0140023 to Michelsen et al. (“Michelsen”) in view of Green in view of Kube and further in view of Dolby.

	Regarding claim 11, Adir teaches:
	A computing device configured to implement an execution of a method for performing a test that relates to a service, the computing device comprising:
	a processor (Adir: Paragraph [0026], “The system 10 typically comprises a general purpose or embedded computer processor, which is programmed with suitable software for carrying out the functions described hereinbelow. Thus, although the system 10 is shown in FIG. 1 as comprising a number of separate functional blocks, these blocks are not necessarily separate physical entities, but rather represent different computing tasks or data objects stored in a memory that is accessible to the processor. These tasks may be carried out in software running on a single processor, or on multiple processors. The software may be provided to the processor or processors in electronic form, for example, over a network, or it may be furnished on tangible ; 
a memory (Adir: Paragraph [0026], “The system 10 typically comprises a general purpose or embedded computer processor, which is programmed with suitable software for carrying out the functions described hereinbelow. Thus, although the system 10 is shown in FIG. 1 as comprising a number of separate functional blocks, these blocks are not necessarily separate physical entities, but rather represent different computing tasks or data objects stored in a memory that is accessible to the processor. These tasks may be carried out in software running on a single processor, or on multiple processors. The software may be provided to the processor or processors in electronic form, for example, over a network, or it may be furnished on tangible media, such as CD-ROM or nonvolatile memory. Alternatively or additionally, the system 10 may comprise a digital signal processor or hard-wired logic”); and 
a communication interface coupled to each of the processor, the memory, and the display screen, wherein, when the method is being executed (Adir: Paragraph [0026], “The system 10 typically comprises a general purpose or embedded computer processor, which is programmed with suitable software for carrying out the functions described herein below. Thus, although the system 10 is shown in FIG. 1 as comprising a number of separate functional blocks, these blocks are not necessarily separate physical entities, but rather represent different computing tasks or data objects stored in a memory that is accessi, the processor is configured to: 
receive, via the communication interface, a specification for the service, the specification including a plurality of elements (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”); 
generate at least one testing scenario based on the specification (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the pro; 
execute a test for each of the at least one testing scenario (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”);

	However, Adir does not appear to explicitly teach:
a display screen;

	However, in the same field of endeavor, Michelsen teaches:
a display screen (Michelsen: claim 3, “receiving user input manipulating the display; and updating the test case, in response to the user input”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Adir by having a display, as taught by Michelsen.  One of ordinary skill in the art would have been motivated to use the methods of Michelsen because it would be advantageous for allowing a user to then manipulate the displayed information in order to see details of the testing process and/or modify a test case. (Michelsen: Paragraph [0027]).

However, the Adir/Michelsen combination does not appear to explicitly teach:
automatically generate an application programming interface (API) for the service based on the specification, wherein the automatically generated API enables access to the service;

However, in the same field of endeavor, Green teaches:
automatically generate an application programming interface (API) for the service based on the specification, wherein the automatically generated API enables access to the service (Green: Paragraph [0052], “FIG. 5 is a flowchart of an example method 500 for generating a ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Michelsen combination by automatically generating an API for the service based on a specification, as taught by Green.  One of ordinary skill in the art would have been motivated to use the methods of Green because it would be advantageous for increasing availability of data/services to users. (Green: Paragraphs [0010]-[0013]).


generate, based on a result of the executing, an output report that relates to a health of the service.

	However, in the same field of endeavor, Kube teaches:
generate, based on a result of the executing, an output report that relates to a health of the service (Kube: Paragraph [0017], “ After tests have been run on system under test 130, client application 110 can receive results from testing framework 120 and generate reports based on the results. In an alternative embodiment, the client application 110 may be hosted as a network-provided service”; and Paragraph [0023], “As further illustrated, monitoring subsystem 170 receives results from executing the test cases on system under test 130. Monitoring subsystem 170 can then use one or monitors 180 to correlate results from the execution of test cases with, for example, the health or status of the system under test 130”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Michelsen/Green combination by generating an output report that relates to the health of the service, as taught by Kube.  One of ordinary skill in the art would have been motivated to use the methods of Kube because it would be advantageous for understanding the effects of test cases on, for example, available 

	However, the Adir/Michelsen/Green/Kube combination does not appear to teach:
generate a specification review report that relates to whether each element of the generated API is compliant with an applicable standard, the specification review report including a list of error elements that relates to an identified error and a list of missing elements;

However, in the same field of endeavor, Dolby teaches:
generate a specification review report that relates to whether each element of the generated API is compliant with an applicable standard (Dolby: Parargaph [0066]-[0067], “In one embodiment, there is an error module 754 operative to identify any errors that are generated in response to the execution of the test plan. Errors may be identified in various ways, including by way of receipt of an error code from an endpoint and/or failure of validation of return data. In one embodiment, the error module can identify portions of the specification that relate to the corresponding error(s). In one embodiment, there is a report module operative to report the compliance of the speciation with the subject API or failure thereof, to one or more appropriate recipients”), the specification review report including a list of error elements that relates to an identified error and a list of missing elements (Dolby: Paragraph [0055], “At block 616, the API compliance engine 103 determines whether there ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Michelsen/Green/Kube combination 

	Regarding claim 12, the Adir/Michelsen/Green/Kube/Dolby combination further teaches:
wherein the service is associated with the application programming interface (API) (Kube: Paragraph [0018], “Testing framework 120 may be an application running on a computer server that generates and executes tests on system under test 130 based on the configuration and test procedures selected by the user with client application 110. For example, testing framework 120 can include a web service component running on a computer server or distributed across one or more computers and operative to exchange information via an application programming interface (" API"). When test results are received from system under test 130, testing framework 120 may refine a testing strategy and create a second set of tests that are broader or narrower than the original tests run on system under test 130”) that is implemented on the display screen (Michelsen: claim 3, “receiving user input manipulating the display; and updating the test case, in response to the user input”).

Regarding claim 13, the Adir/Michelsen/Green/Kube/Dolby combination teaches all of the elements of claim 12 and further teaches:
wherein the plurality of elements include a base path to be used by the service (Adir: Paragraph [0011], “An embodiment of the invention provides a method for validating compliance of an implementation of a process with a specification of the process. The method is carried out by modeling the process as a directed acyclic graph in which nodes represent stages of the process, and edges represent transitions between the stages, defining a coverage model for the graph that includes correct traversal paths and erroneous traversal paths therein, defining a set of test cases for the implementation according to the coverage model, executing the implementation using the set of test cases, observing that one of the erroneous traversal paths was followed in the execution, and then concluding that the implementation includes a misinterpretation of the specification”), a resource definition (Dolby: Paragraph [0016], “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers. Other API specifications include, without limitation, Web Application Description Language (WADL), which is an XML-based format that describes services in a machine-processable way and/or the Web Service Description Language (WSDL), which is an XML format for describing Web services, such as by defining ports and messages, RESTful API Modeling Language (RAML), which provides the information to describe RESTful or practically RESTful APIs, Web Application Description Language (WADL), which is a machine-readable XML description of , a service end point (Dolby: Paragraph [0017], “These Web API Specifications describe how to interact with such APIs in a machine-understandable way. For example, they (i) define the endpoints to invoke,”), an API description element (Dolby: Paragraph [0016], “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive API documentations for human developers. Other API specifications include, without limitation, Web Application Description Language (WADL), which is an XML-based format that describes services in a machine-processable way and/or the Web Service Description Language (WSDL), which is an XML format for describing Web services, such as by defining ports and messages, RESTful API Modeling Language (RAML), which provides the information to describe RESTful or practically RESTful APIs, Web Application Description Language (WADL), which is a machine-readable XML description of HTTP-based web services, and API blueprint, which is a high-level API description language for Web API's”), a required parameter for a request of the service (Dolby: Paragraph [0016] “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code in various languages and generation of consistent, interactive , a response type (Dolby: Paragraph [0016], “Other API specifications include, without limitation, Web Application Description Language (WADL), which is an XML-based format that describes services in a machine-processable way and/or the Web Service Description Language (WSDL), which is an XML format for describing Web services, such as by defining ports and messages, RESTful API Modeling Language (RAML), which provides the information to describe RESTful or practically RESTful APIs, Web Application Description Language (WADL), which is a machine-readable XML description of HTTP-based web services, and API blueprint, which is a high-level API description language for Web API's”), and a response description element (Dolby: Paragraph [0016], “Various formats of API specifications attempt to unify the description of URL templates, HTTP request types, headers, parameters, and data required to interact with Web APIs. For example, the OpenAPI specification is a machine understandable format, which enables, among other things, automatic synthesis of API and client code .  

Regarding claim 17, the Adir/Michelsen/Green/Kube/Dolby teaches all of the elements of claim 11 and further teaches:
receive, from a user via the communication interface, a user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test paths. A user may then specify different input value combinations associated with each test path to generate a corresponding number of test cases, and thereby test the application exhaustively”); 
execute an additional test for the user-generated testing scenario (Adir: Paragraph [0009], “A computer system examines or traverses the flow graphs to generate various test paths. A user may then specify different input value combinations associated with each test path to generate a corresponding number of test cases, and thereby test the application exhaustively”); and
generate an additional output report based on a result of the executing of the additional test (Kube: Paragraph [0017], “Client application 110 may be an application running on a computing device that allows a user to select configuration and test procedures to run on system under test 130. In an embodiment, where client application resides on a computer separate from testing framework 120, client application 110 may send data to testing framework 120 that specifies the user selected configuration and test procedures to run. After tests have been run on system under test 130, client application 110 can receive results from testing framework 120 and generate reports based on the results. In an alternative embodiment, the client application 110 may be hosted as a network-provided service”).

Regarding claim 19, the Adir/Michelsen/Green/Kube/Dolby combination teaches all of the elements of claim 11 and further teaches:
wherein the output report includes at least one error indication that is associated with the service (Kube: Paragraph [0048], “Returning to FIG. 3, if a fault is detected at decision block 310, at block 312, the testing framework 120 processes the fault detection. In an illustrative embodiment, the fault is noted, such as in an error log. In another embodiment, the testing sequence may be terminated to prevent damage to the system under test 130 or other device. In still a further embodiment, the fault condition may be used as feedback to modify the testing grammar. If no fault is detected at decision block 310 or once the fault detection is processed at block 312, at block 314, the routine 300 terminates”).
	
14 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2020/0133744 to MacLeod et al. (“MacLeod”).

Regarding claim 14, the Adir/Michelsen/Green/Kube/Dolby combination teaches all of the elements of claim 12 and does not appear to teach:
determining whether the API conforms with a predetermined set of governance standards; and 
generating the specification review report based on a result of the determining.

	However, in the same field of endeavor, MacLeod teaches:
determining whether the API conforms with a predetermined set of governance standards (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to expend resources to manually adapt a legacy application interface. Thus, application interface replication generator 116 may be configured to convert a legacy API into an ; and 
generating the specification review report based on a result of the determining (MacLeod: Paragraph [0039], “Application interface replication generator 116 may be configured to detect and identify legacy application interfaces, as well as request-response services and data exchanged therewith. Application interface replication generator 116 may be further configured to generate a replication of a legacy API based on monitored data traffic, whereby the replicated API may be configured to conform to at least one API specification or standard. In some cases, a legacy application interface may be originally developed independent of an API specification or standard, and may be deployed continually so as not to expend resources to manually adapt a legacy application interface. Thus, application interface replication generator 116 may be configured to convert a legacy API into an API definition that complies with an API standard or specification, such as the OpenAPI specification, thereby preserving resources that otherwise may be consumed to manually convert legacy APIs into standardized API specifications”).
	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Adir/Michelsen/Green/Kube/Dolby combination by determining if an API conforms with standards and creating a specification report based on the determination, as taught by MacLeod.  One of ordinary skill in the art would have been motivated to use the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2020/0250074 to Zhang et al. (“’074 reference”).

Regarding claim 15, the Adir/Michelsen/Green/Kube/Dolby combination teaches all of the elements of claim 11 but does not appear to teach:
wherein the specification is a YAML Ain't Markup Language (YAML) specification.  

However, in the same field of endeavor, the ‘074 reference teaches:
	wherein the specification is a YAML Ain't Markup Language (YAML) specification (‘074 reference: Paragraph [0114], “In this example, the following test request in YAML Ain't Markup Language (YAML) format designates a test configuration specifying that the test container is a single-use container”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Adir/Michelsen/Green/Kube/Dolby combination by having a configuration or specification using YAML, as taught by the ‘074 reference.  One of ordinary skill in the art would have been .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2019/0243753 to Zhang et al. (“Zhang”).

Regarding claim 16, the Adir/Michelsen/Green/Kube/Dolby combination teaches all of the elements of claim 11 and does not appear to teach:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario.  

However, in the same field of endeavor, Zhang teaches:
wherein the at least one testing scenario includes at least one executable open-source JavaScript framework testing scenario (Zhang: Paragraph [0268], “The test module 1203 (e.g., object, module, application script, JavaScript or the like) may be loaded into the testing engine 1120 on the test machine 1106 and executed to apply the test to the subject system 1104. Each of the feature identifier 1130, the test case identifier 1132, and a test module 1203 in the test configuration information 1200 are configurable. For example, a user may utilize the client machine 1108 to load a new or updated test module 1203”).  

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Green in view of Kube in view of Dolby and further in view of U.S. Patent No. 10,437,712 to Tyler et al. (“Tyler”).

Regarding claim 18, the Adir/Michelsen/Green/Kube/Dolby combination teaches all of the elements of claim 11 and does not appear to teach:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification.  

However, in the same field of endeavor, Tyler teaches:
wherein the specification conforms with a standard that corresponds to an OpenAPI Specification (Tyler: Col. 3, lines 37-42, “Recent trends in API documentation, however, afford information that some embodiments leverage to automatically generate tests in a way that is .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Michelsen/Green/Kube/Dolby combination by having a specification that corms with a standard that corresponds with an OpenAPI Specification, as taught by Tyler.  One of ordinary skill in the art would have been motivated to use the methods of Tyler because by using the methods of Tyler the system will see improved coverage and API’s that are tested in a more automated fashion. (Tyler: Col. 3, lines 1-60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adir in view of Michelsen in view of Green in view of Kube in view of Dolby and further in view of U.S. Publication No. 2004/0045013 to Lam (“Lam”).

Regarding claim 20, the Adir/Michelsen/Green/Kube/Dolby combination teaches all of the elements of claim 11 and does not appear to teach:
wherein the output report includes at least one missing item that is associated with the service.  

However, in the same field of endeavor, Lam teaches:
wherein the output report includes at least one missing item that is associated with the service (Lam: Paragraph [0260], “There is a risk of application failure when pre-built components are assembled into an application at runtime. In reality, this can be due to a new environment that the component has never been run in before. This might occur because the tests in the development environment do not guarantee coverage of all existing environments; not to mention any new environments that are introduced after the components are written. Also, in the case of testing, a component might be missing or not functional as specified”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Adir/Michelsen/Green/Kube/Dolby combination by having a an output that includes a missing item that is associated with the service, as taught by Lam.  One of ordinary skill in the art would have been motivated to use the methods of Lam because by using the methods of Lam the system will be further protected in more environments and will avoid components that are missing. (Lam: Paragraph [0260]).

Response to Arguments
Applicant’s arguments/amendments, see page 7, filed 11/18/2021, with respect to the objection of claims 1 and 11 has been fully considered and is persuasive.  The objection has been withdrawn. 
Applicant’s arguments in light of amendments, see pages 7-11, filed 11/18/2021, with respect to the rejection(s) of claim(s) 1-20 under 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210373984 A1, US 20200233790 A1, US 20200233787 A1, US 20190114251 A1, US 20180324204 A1, US 20120233612 A1, US 20160077897 A1, US 8086665 B1, US 8904358 B1, US 20200117522 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20210373984 A1: In one or more embodiments, the API mashup code may be generated further based on an API specification file, such as an Open API Specification (OAS) file. The API specification file may include necessary information to call an API endpoint. For example, the API specification file may include information, such as an API host address, API endpoints, HTTP method, and endpoint parameters for the API endpoints. The executable code is to send HTTP request by using the information in OAS file, as an example shown follows.
US 20200233790 A1: A mocking service generates a mock implementation of an API based on a API specification. Request and response behavior of the mock implementation of the API may be controlled by a separate API behavior file. The API behavior file may be parsed by the mocking service to generate behavior logic. When an API request is transmitted to the mock implementation of the API, the be
US 20200233787 A1: In some examples, the mock implementation generating component 730 may receive, from the user device, a pre-parsed mock model for an additional API specification. In some examples, the mock implementation generating component 730 may generate an additional mock implementation based on the pre-parsed mock model for the additional API specification. In some cases, the mock implementation for the API is generated based on metadata of the API specification.
US 20190114251 A1: Any suitable information source may be provided by enterprise E to the main server. For example, one enterprise may provide a Swagger file, another may provide a WSDL file, and a third enterprise E3 may simply give the main server partial or unlimited access to the E3 data repository. The information or specification in the swagger file or WSDL file is then used by the main server to generate applications that will serve as APIs for the first and second enterprises' pilots (proof-of-concepts) respectively. In the case of enterprise E3, the main server derives from the E3 data repository, a description or specification sufficient to generate application/s that can be employed as APIs that will enable the pilot in question to be run on behalf of enterprise E3 by one or more startups.

US 20120233612 A1: In one aspect, an application programming interface (API) to a module associated with a process (e.g., a target process or a virtual process) and already loaded into memory can be created. In certain embodiments, creation of the API can comprise scanning memory and reverse engineering from memory image to specification in order to create at least one data structure that can describe the module. The specification can establish the manner in which an executable file according to a specific executable file format can be loaded into memory.
US 20160077897 A1: Once the developer selects and customizes an API that is presented with the other sample APIs, the model builder 255 completes the API description and stores a representation of this API in the application that is being developed. In some embodiments, the completion of the API description entails completing a class description of a JS object for processing the API request at runtime. As mentioned above, the SDK 200 defines the class description in terms of JSON-based model, which includes a JSON file that describes the properties of the JSON object, and a JavaScript (JS) file that describes the behavior of the JS object. Accordingly, in these embodiments, the model builder 255 completes the class description by completing the JS 
US 8086665 B1: To provide greater simplification of a communication interface, some or all communication mechanisms may be hidden behind an object-oriented API. The API, which may be auto-generated from a data model XML description, requires no or little knowledge of a distributed programming paradigm may be required. For example, some knowledge of a data model on both sides of the interface may be required. The communication mechanisms hidden behind this API may then be made pluggable and hot swappable, so that component administrators, programmers or other users may decide which communication mechanisms to use. Further, the introduction of new communication technologies does not effect existing software components.
US 8904358 B1: Moreover, the respective process or module for identifying or generating the one or more generated APIs may comprise using the logical names or one or more generic APIs, declaring variables, modifying various structs or classes, defining or extending methods, defining actions, calling external functions, or referencing or calling one or more static or dynamic libraries, etc. In some embodiments, a generated API may include the specification or modified specification for one or more routines, one or more data structures, one or more object classes or structs, or one or more common protocols.
US 20200117522 A1: The system has a processor that sends an API (204) response to a client based on a first API request from the client by a server (201). A first data consumption record is received corre

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/M.N.P./Examiner, Art Unit 2114 

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114